Citation Nr: 0002625	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  99-02 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for ischemic heart 
disease.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from February 1962 to 
January 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1998 rating decision by the 
Atlanta, Georgia, regional office (RO) of the Department of 
Veterans' Affairs (VA).  


REMAND

Under 38 U.S.C.A. § 5107(a), a claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

In establishing service connection, the United States Court 
of Appeals for Veterans Claims (Court) has held that a well- 
grounded claim is comprised of three specific elements: 
evidence of a current disability, evidence of an inservice 
disability, and evidence of a link or nexus between the 
current and inservice disabilities.  See Caluza v. Brown, 7 
Vet. App. 498 (1995). The United States Court of Appeals for 
Veterans Claims (hereinafter Court) issued a decision holding 
that the VA cannot assist a claimant in developing a claim 
which is not well grounded.  Morton v. West, 12 Vet. App. 477 
(1999). 

Nevertheless, the VA may obtain records deemed to be in the 
constructive possession of the VA, such as VA government 
treatment records.  Bell v. Derwinski, 2 Vet.App. 611 (1992).  

In this case, during a November 1999 hearing before a member 
of the Board sitting at Atlanta, Georgia, the veteran 
testified he received pertinent medical treatment at the 
Dublin, Georgia VA medical facility.  The Board is of the 
opinion that these records should be obtained.  The veteran 
also testified that private treatment records from several 
physicians had been submitted to the VA.  The private records 
mentioned by the veteran are not included in the claims file.  
The VA cannot assist the veteran in obtaining private medical 
records. Morton, 477.

The record indicates that the veteran was awarded disability 
benefits by the Social Security Administration (SSA).  The 
Board is of the opinion that these records should be 
obtained.  Hence, further action is necessary.  Murinscak v. 
Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, the case is Remanded for the following actions:

1.  The RO should inform the appellant of 
the evidence needed to establish a well-
grounded claim.  Such evidence would 
include a medical opinion that indicates 
that his postoperative residuals of 
myocardial infarction and back disorder 
were caused by or related to service.  
The RO should also inform him that there 
are no private medical records on file as 
referenced during his hearing. 

2.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  The RO should request the 
appellant to identify the dates and 
locations of the VA facilities where he 
has received treatment for the disorders 
in issue since his release from active 
duty.  The RO should obtain all records 
which are not on file.

3.  The RO should take appropriate action 
in order to obtain a copy of the decision 
awarding SSA benefits and the evidence on 
which the decision was based. 

4.  The RO should request the Dublin, 
Georgia VAMC to furnish copies of all 
treatment records.  

5.  After undertaking any additional 
development deemed appropriate by the RO, 
the RO should re-adjudicate the issues in 
appellate status.

If the benefits sought are not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case, and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


